BYRD, J.
There was no substantial defect in the attachment. It is somewhat informal. It does not expressly state that further proceedings thereon would be had before the justice issuing the attachment, or before whom they would be had. But we think that the clear inference is, that they were to be had before the justice issuing it.
Under §§ 2562 and 2849, we are of the opinion that the attachment was substantially good, and the court should not have quashed it.
It would be well for officers to follow strictly the forms given in the Code, when they are applicable.
Reversed and remanded.